Citation Nr: 9932910	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-37 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for third degree burns 
of the right arm and trunk.

3. Entitlement to service connection for residuals of 
pneumonia and bronchitis.

4. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1992 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, third degree burns of the right arm and trunk, and 
residuals of pneumonia, and found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a low back condition.  


REMAND

The February 1992 rating decision was issued to the veteran 
under cover letter dated on February 28, 1992.  The veteran 
filed a timely notice of disagreement to this decision in May 
1992.  A statement of the case was issued on June 10, 1993.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1998).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issues addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202 (1998).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  
Therefore, to timely perfect his appeal, the veteran needed 
to submit a substantive appeal prior to August 10, 1993.  The 
record contains no written statements from the veteran or his 
representative during this period.  A VA Form 9, substantive 
appeal, was received on May 10, 1994, well beyond the 
regulatory limitation period, which indicated that the 
veteran sought relief for "new and material evidence."  On 
line 14 of VA Form 8 dated April 26, 1999, it was stated that 
"VAF 9 ACCEPTED AS SUBSTANTIVE APPEAL FOR DECISION OF 
06/02/93."  There was no further comment.

The veteran should be afforded the opportunity to present 
evidence and argument whether he has filed a timely and valid 
substantive appeal with regard to the issues of service 
connection for PTSD, third degree burns of the right arm and 
trunk, residuals of pneumonia and bronchitis, and whether new 
and material evidence has been submitted on the claim for 
service connection for a low back condition.  See March v. 
West, 11 Vet. App. 468 (1998).  VA General Counsel has stated 
that, when the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified to the 
Board for appellate review, it may dismiss the appeal.  
However, the Board should afford the veteran appropriate 
procedural protections to assure adequate notice and the 
opportunity to be heard on the question of a valid 
substantive appeal.  VAOPGCPREC 9-99 (Aug. 19, 1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The veteran and his representative should 
be afforded a reasonable period to submit 
evidence and argument on whether a timely 
substantive appeal has been submitted on 
the issues of service connection for 
PTSD, third degree burns of the right arm 
and trunk, residuals of pneumonia and 
bronchitis, and whether new and material 
evidence has been submitted on the claim 
for service connection for a low back 
condition.  Thereafter, the RO should 
make a formal adjudication on the matter 
of whether a timely substantive appeal 
has been submitted on these issues.  

2. If it is determined by the RO that a 
timely substantive appeal has not been 
submitted on the above stated issues, the 
veteran and his representative should be 
informed of the right to file a notice of 
disagreement with that determination.  If 
a notice of disagreement is received, 
appropriate appellate procedures should 
be followed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












